Citation Nr: 1619139	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-22 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for epilepsy.

3.  Entitlement to a total disability rating based on individual unemployabiltiy (TDIU).  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from January 10, 1972 to January 30, 1974, and received discharge under honorable conditions.  He had subsequent active duty service from January 31, 1974 to October 29, 1974 that has been determined to be dishonorable for VA purposes.  

The Board of Veterans' Appeals (Board) issued a decision addressing the issues listed above in February 2016.  For the reasons discussed below, the Board is vacating that decision herein.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In a letter dated January 11, 2016, the Veteran, through his agent, specifically requested a 60 day extension so that he could submit additional evidence to the Board for consideration prior to issuance of a decision.  VA received and x-rayed this correspondence on January 27, 2016, and then sent the correspondence to be scanned into the Veteran's electronic claims file.  While this document was being prepared for scanning, the Board issued a February 2016 decision addressing each of the three issues listed as on appeal above.  It was not until after this decision was issued that the Veteran's motion for an extension was apparent within the Veteran's electronic record. 
Although the Veteran received a copy of the Board's February 2016 decision, his agent initially did not, as his copy was returned to the Board as undeliverable.  The Board re-sent the February 2016 decision to the Veteran's agent on March 21, 2016.  On the same day, the Board received a second request from the Veteran's agent for a 60 day extension, so that the Veteran can obtain and submit additional evidence relevant to the issues on appeal.

As the Board issued a decision addressing the Veteran's appeal prior to ruling on a January 2016 pending motion for an extension of time to submit evidence, the Veteran was denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  Accordingly, the February 2016 Board decision addressing the issues of entitlement to service connection for memory loss and epilepsy, and entitlement to TDIU is vacated.  

The Veteran's January 2016 motion for an extension of time to file evidence is dismissed as moot, as the 60 day time period requested has already run.  However, the Veteran's most recent request for an additional 60 day extension of time to submit evidence, received on March 21, 2016, is granted.  As such, the Board will readjudicate the three issues listed above no earlier than May 20, 2016.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


